Citation Nr: 0916920	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-06 746	)	DATE
	)


On appeal from the decision of the  
Department of Veterans Affairs (VA) Regional Office (RO)  
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for obesity, claimed as 
secondary to Type II diabetes mellitus.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for basal cell 
carcinoma, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION


The Veteran had active service from November 1969 to August 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision, in which 
the RO denied service connection for diabetes, coronary 
artery disease (CAD), unspecified heart disease, 
hypertension, obesity, basal cell carcinoma, and peripheral 
neuropathy of the right and left lower extremities.  The 
Veteran filed a notice of disagreement (NOD) in July 2006, 
and the RO issued a statement of the case (SOC) in January 
2007.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in February 2007.

In a July 2007 rating decision, the RO granted service 
connection for diabetes, CAD, hypertension, and peripheral 
neuropathy of the lower extremities, effective February 28, 
2005, the date the claim was filed.  While this action 
represents a full grant of the benefit sought in regard to 
each of those claims, the RO continued the denial of the 
claims for service connection for obesity as secondary to 
Type II diabetes mellitus, for  unspecified heart disease, 
and for basal cell carcinoma, to include as due to herbicide 
exposure (as reflected in a supplemental SOC (SSOC)), and 
certified these matters to the Board.  


FINDING OF FACT

On April 3, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of the specific issues remaining on appeal is 
requested.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  Here, the 
appellant, through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


